Title: From Thomas Jefferson to Benjamin Brown, 28 April 1807
From: Jefferson, Thomas
To: Brown, Benjamin


                        
                            Sir
                            
                            Monticello Apr. 28. 07.
                        
                        I will ask the favor of you to make for me immediately a pair of Burr millstones 4 f. 3 I. diameter in the
                            way called burr on edge, and of the first quality. Their being forwarded with the least delay possible is all-important,
                            because the river on which my mills are ceases to be boatable after the season becomes warm, and should they not arrive
                            before that, they cannot be brought till the next winter, which will lose us the only important part of the year. I shall
                            be in Washington on the 16th. of May and shall be glad to learn there from you the certainty of getting them in time. I
                            tender you my best wishes
                        
                            Th: Jefferson
                            
                        
                    